            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 1 of 21



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS

MICHAEL L. TAYLOR and                     )
PETER M. TAYLOR,                          )
     Petitioners,                         )
                                          )
       v.                                 )   Case No. 1:20-cv-11272
                                          )
JEROME P. MCDERMOTT,                      )
Sheriff, Norfolk County, Massachusetts    )
and JOHN GIBBONS,                         )
U.S. Marshal, District of Massachusetts   )


     RESPONDENTS’ OPPOSITION TO PETITIONERS’ EMERGENCY MOTION
      FOR STAY AND RESPONSE TO SECOND EMERGENCY PETITION FOR
     HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 AND INJUNCTIVE RELIEF
             Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 2 of 21



          Respondents, Jerome P. McDermott, Sheriff, Norfolk County, Massachusetts, and John

Gibbons, U.S. Marshal, District of Massachusetts, through their undersigned counsel, respectfully

submit this memorandum of law in opposition to “Petitioners’ Emergency Motion for Stay”

(“Motion”) filed by Michael L. Taylor and Peter M. Taylor (the “Taylors”), Docket Entry (“DE”) 48,

and in response to Petitioners’ “Verified Second Emergency Petition for Habeas Corpus Pursuant to

28 U.S.C. § 2241 and Injunctive Relief” (“Petition”), DE 47.

                                                INTRODUCTION

         The Taylors’ eleventh-hour bid to thwart their extradition is meritless, and equitable principles

strongly favor allowing the United States to fulfill its treaty obligations to Japan by surrendering the

Taylors without any further delay. On August 28, 2020, the magistrate judge presiding over the

extradition proceeding (Cabell, M.J.), conducted an extradition hearing in accordance with 18 U.S.C.

§ 3184. On September 4, 2020, Magistrate Judge Cabell issued a written decision finding the Taylors

extraditable to Japan on the offense for which their extradition is sought. See Ex. 1, hereinafter, “Op.”1

Immediately following that decision, the government informed the Taylors by letter that, if they filed

a habeas petition within 14 days of certification, the Secretary of State would not issue a surrender

warrant unless and until that petition was denied by the district court, thus obviating the need for the

Taylors to seek a stay. See Ex. 2 (Ltrs. from S. Hassink to A. Lowell, September 4, 2020). The Taylors,

however, chose not to file a post-certification habeas petition until now.

         On September 14, 2020, Magistrate Judge Cabell formally issued and transmitted an

extradition certification order to the Department of State, and ordered the Taylors to remain in the


1 See In the Matter of the Extradition of Michael L. Taylor, Case No. 20-MJ-1069 (D. Mass), DE 54 (“Extradition Certification
and Order of Commitment”); In the Matter of the Extradition of Peter M. Taylor, Case No. 20-MJ-1070 (D. Mass), DE 51
(same). Citations to the extradition proceedings will hereinafter begin with the prefix “EX.” For convenience, the
government will cite only to the docket entries in Case No. 20-MJ-1069.

                                                             2
            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 3 of 21



custody of the U.S. Marshals Service pending further decision on extradition and surrender by

the Secretary of State pursuant to 18 U.S.C. § 3186. See Ex. 3. On October 28, 2020, the Assistant

Legal Adviser for Law Enforcement and Intelligence at the State Department informed the Taylors

that, following a review of all pertinent information, the Deputy Secretary of State had authorized

their surrender to Japan, in compliance with “applicable international obligations as well as

domestic statutes and regulations.” See Ex. 4 (Ltr. from K. Johnson to A. Lowell and T. Cobb

dated October 28, 2020). Japan has been advised that the surrender warrants have been issued,

and they have made arrangements to travel to the United States in the coming days for the

surrender.2

         Now, 55 days after they were found extraditable, the Taylors have filed a second habeas

petition and have demanded the extraordinary remedy of a stay of their surrender. The Taylors’

Motion should be denied based on their failure to make a “strong showing” that they are likely to

succeed on the merits of their claims. Nken v. Holder, 556 U.S. 418, 434. Four of the five counts in

the Petition (Counts II-V) have previously been considered and rejected by Magistrate Judge Cabell

at the certification stage, as well as by this Court in the context of the Taylors’ first habeas petition

and motion for injunctive relief. See DE 44 (Memorandum and Order) (hereinafter, “Habeas Op.”).

The Taylors’ attempt to relitigate claims in a second habeas petition is an abuse of the writ. Regardless,

if the Taylors did wish to attempt to relitigate those claims, their arguments could have been renewed



2 As the government previously advised the Taylors’ counsel before they filed their Motion, it had no intent to extradite

the Taylors within hours of giving notice that the surrender warrants had been issued. While it goes without saying that
the government will not surrender the Taylors while this Court’s stay remains in effect, the government respectfully
requests an expeditious ruling on the Taylors’ stay motion. Due to concerns for the safety of the escorting agents and
operational integrity, the government does not publicly comment on the timing of any surrenders to foreign governments;
however, the government informs the Court that Japanese escort agents have already scheduled, at significant expense, to
come to the United States in the coming days. If additional information would be helpful to the Court, the government
is able provide the Court with the specific timing details ex parte and under seal.

                                                           3
            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 4 of 21



at any point after the certification decision so as to “allow consideration of the merits without requiring

a stay,” but they were not, and therefore, the Court should apply a “strong equitable presumption

against granting relief” on such claims. Hill v. McDonough, 547 U.S. 573, 584 (2006) (internal quotation

marks and citation omitted).

         While Count I of the Petition is new, it is likewise meritless, and no court has ever granted the

review that the Taylors seek. Therein, the Taylors seek a vast expansion of the limited scope of habeas

review in the extradition context to encompass a piercing review of the Secretary of State’s surrender

decision, the Japanese penal system, and other humanitarian claims. This bid, however, contravenes

the well-established statutory framework bifurcating extradition responsibilities between the executive

and judicial branches, controlling Supreme Court and First Circuit caselaw steadfastly adhering to the

longstanding rule of non-inquiry, and two congressional enactments—the Foreign Affairs Reform and

Restructuring Act (the “FARR Act”)3 and the REAL ID Act of 2005,4 all of which “tightly limits the

appropriate scope of judicial analysis in an extradition proceeding.” United States v. Kin-Hong, 110 F.3d

103, 109 (1st Cir. 1997).

                                             BACKGROUND

I. Legal Background

         “In the United States, the procedures for extradition are governed by statute.” Kin-Hong, 110

F.3d at 109. These statutes, 18 U.S.C. §§ 3181 et seq., establish “a two-step procedure which divides

responsibility for extradition between a judicial officer and the Secretary of State.” Kin-Hong, 110 F.3d

at 109 (footnote omitted). The duties of the judicial officer, serving as the extradition court, are set



3 See Foreign Affairs Reform and Restructuring Act of 1998, Pub. L. No. 105-277, Div. G, subdiv. B, title XXII, § 2242,

112 Stat. 2681-822 (8 U.S.C. § 1231 note).
4 See Pub. L. No. 109-13, Div. B, Tit. I, § 106(a), 119 Stat. 231, 310.



                                                          4
            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 5 of 21



out in 18 U.S.C. § 3184. Id. The extradition court, “upon complaint, issues an arrest warrant for an

individual sought for extradition.” Id. It then conducts a hearing to determine if “the evidence [is]

sufficient to sustain the charge under the provisions of the proper treaty.” 18 U.S.C. § 3184.

Specifically, the extradition court determines whether (1) it is authorized to conduct the extradition;

(2) it has jurisdiction over the fugitive; (3) the applicable treaty is in full force and effect; (4) the treaty

covers the offenses for which extradition is sought; and (5) there is probable cause to believe the

fugitive committed the alleged offenses. See, e.g., Zanazanian v. United States, 729 F.2d 624, 625-26 (9th

Cir. 1984). If the extradition court finds that the requirements for extradition are met, it “shall certify

the same” to the Secretary of State. 18 U.S.C. § 3184. The Secretary then has “sole discretion to

determine whether or not the [fugitive] should actually be extradited.” Kin-Hong, 110 F.3d at 109

(citing 18 U.S.C. § 3186) (emphasis added).

        As discussed in more detail below, a fugitive cannot directly appeal a certification order but

may seek “limited appellate review” by filing a petition for a writ of habeas corpus. See, e.g., Koskotas

v. Roche, 931 F.2d 169, 171 (1st Cir. 1991).

II. Factual Background5

         As Magistrate Judge Cabell noted in issuing his certification decision, “[f]actually speaking,

the parties agree, and the court finds support in the record, that the [Taylors] committed the conduct

underlying the charges against them.” Op. at 6. The Taylors are alleged to have entered Japan’s

sovereign territory for the sole purpose of enabling the escape of Carlos Ghosn Bichara (“Ghosn”),

the multimillionaire former CEO and Chairman of the Board of Directors of Nissan Motor Co., Ltd.


5A full recitation of the facts and supporting evidence is set forth in the Government’s Memorandum of Law in Support
of Extradition, which the Government attaches and fully incorporates herein. See Ex. 5. Exhibits in support of that
Memorandum will be filed forthwith.


                                                         5
               Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 6 of 21



(“Nissan”), who was under indictment in Japan for committing financial crimes. The Taylors’ alleged

plot to smuggle Ghosn out of Japan was one of the most brazen and well-orchestrated escape acts in

recent history, involving a dizzying array of luxury hotel meetups, fake personas, bullet train travel,

and the chartering of a private jet. Ultimately, Ghosn was hidden in a large black box, spirited out of

Japan via private jet without detection by Japanese authorities, and transported to Lebanon. Lebanon

has no extradition treaty with Japan and thus Ghosn was able to thwart Japan’s criminal justice system.

The Taylors were paid handsomely for their services. They received more than $1.3 million from

Ghosn and his family members between October 2019 and May 2020. See generally Ex. 5 at 1-7.

III. Procedural History

           Judge Yukiko Yomori of the Tokyo District Court issued warrants for the Taylors’ arrests

on January 30, 2020, and those warrants were renewed by Judge Yomori on February 28, 2020, when

the Taylors remained at large. Japan submitted to the United States requests for the Taylors’

provisional arrests under Article IX of the U.S.-Japanese extradition treaty6 after learning they had

returned to the United States. On May 6, 2020, the government acted on the provisional arrest

requests by filing complaints in this District and obtaining arrest warrants issued by Magistrate Judge

Cabell, which were executed on May 20, 2020. On June 29, 2020, Japan transmitted its formal

extradition requests to the State Department. See generally Ex. 5 at 7.

           Prior to Japan’s transmission of the formal request, the Taylors moved for the provisional

arrest warrants to be quashed or, alternatively, to be released pending extradition proceedings.

Magistrate Judge Cabell denied the motion in an electronic order dated July 7, 2020 that was followed

by a written opinion on July 10, 2020. See EX DE 40, 41. On July 6, 2020, the Taylors sought habeas



6   See Treaty on Extradition Between the United States of America and Japan, U.S.-Japan, Mar. 26, 1980, 31 U.S.T.

                                                             6
             Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 7 of 21



and injunctive relief from this Court. On July 9, 2020, the Court denied the Taylors’ motion for a

temporary restraining order and, on August 7, 2020, the Court denied the Taylors’ motion for a

preliminary injunction and denied their habeas petition. See DE 44 (“Habeas Op.”).

         As discussed above, Magistrate Judge Cabell held an extradition hearing on August 28, 2020,

issued a written decision finding the Taylors’ extraditable on September 4, 2020, and certified his

findings and submitted them to the State Department on September 14, 2020. See EX DE 53, 54, 56.

On October 28, 2020, the Assistant Legal Adviser for Law Enforcement and Intelligence in the Office

of the Legal Adviser sent a letter to the Taylors’ counsel advising them that the Deputy Secretary of

State had authorized the Taylors’ surrender to Japan, pursuant to 18 U.S.C. § 3186 and the

Extradition Treaty between United States and Japan. See Ex. 4. The letter advised the Taylors’

counsel that the decision was made “[f]ollowing a review of all pertinent information, including

the materials submitted directly to the Department of State, as well as the materials and filings

submitted to the U.S. District Court for the District of Massachusetts.” Id. The letter further

confirmed that “the decision to surrender the Taylors to Japan complies with applicable

international obligations as well as domestic statutes and regulations.” Id.

         On October 29, 2020, the Taylors filed their second Petition and the instant Motion, citing

erroneous media reports that they were to be extradited with an hour of their filing. See DE 47, 48.

Shortly after receiving the Motion, this Court stayed any action to transport or surrender the Taylors

to allow time for it to review their emergency petition.7 See DE 49.




7 The government respectfully moves the Court to vacate its administrative stay (granted based on the Taylors’ erroneous
representation that their extradition was within an hour) for the reasons discussed herein. To the extent that the Court’s
prior stay order constitutes a final order on the Taylors’ stay motion, the government also respectfully requests that the
Court construe this response as a motion for reconsideration.

                                                            7
            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 8 of 21



                                                   ARGUMENT

         The Taylors have not made a strong showing on the merits of their claim that they are being

held “in custody in violation of the Constitution or laws or treaties of the United States.” See 28 U.S.C.

§ 2241(c)(3). Nor do the equities weigh in favor of an eleventh-hour stay. Accordingly, their Motion

should be denied.8

I.       Standard of Review

         The party requesting a stay bears the burden of showing that it is warranted based on four

factors: “(1) whether the stay applicant has made a strong showing that he is likely to succeed on

the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the proceeding; and (4) where

the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009). “The sine qua non of this four-part

inquiry is likelihood of success on the merits: if the moving party cannot demonstrate that he is likely

to succeed in his quest, the remaining factors become matters of idle curiosity.” New Comm Wireless

Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002).

         Moreover, the Supreme Court has held that habeas corpus review is available in the extradition

context “only to inquire [1] whether the magistrate had jurisdiction, [2] whether the offense charged

is within the treaty and [3], by a somewhat liberal extension, whether there was any evidence warranting

the finding that there was reasonable ground to believe the accused guilty.” Fernandez v. Phillips, 268

U.S. 311, 312 (1925).




8
  The law is clear on each of the Taylors’ claims—most of which this Court has already rejected; therefore, the Court may
also deny the Taylors’ habeas petition in its entirety based upon the arguments contained herein.

                                                           8
           Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 9 of 21



II.   The Taylors’ Stay Motion Should Be Denied

        The Motion should be denied for the threshold reason that the Taylors are not likely to succeed

on the merits of any of their claims. Their humanitarian claims fall outside the limited scope of habeas

review in extradition proceedings and the remainder of their claims are simply an attempt to relitigate

in a second § 2241 petition the meritless arguments that were previously rejected by both Magistrate

Judge Cabell and this Court. Moreover, the balance of equities does not favor a stay.

      A. The Taylors’ humanitarian claims, and their attempts to garner review of the
         Secretary of State’s decision on those claims, fall well outside the limited scope of
         judicial review in extradition proceedings.

      The Taylors’ argument that this Court should review their humanitarian claims, and the Secretary

of State’s surrender decision, is meritless. No court has ever undertaken the review that the Taylors’

seek. As myriad courts have held, humanitarian claims are the sole province of the Secretary of State,

whose decision is not subject to judicial review under the Administrative Procedures Act, 5 U.S.C.

§§ 701-706 (“APA”) or any other basis.

           1. Courts have long recognized that claims regarding the treatment a fugitive may
              face in the country requesting extradition are reserved exclusively for the
              Secretary of State.

        In Count I of the Petition (Pet. ¶¶22-25), the Taylors claim that their extradition should be

denied based on the treatment they purportedly would face in Japan if they were extradited, including

the claim that they would be subjected to torture. However, the Supreme Court, the First Circuit, and

myriad other courts have recognized, under the longstanding rule of non-inquiry, that “questions

about what awaits the [fugitive] in the requesting country” are reserved for the Secretary and are not

judicially reviewable. Kin-Hong, 110 F.3d at 111; see also Munaf v. Geren, 553 U.S. 674, 700 (2008)

(“Habeas corpus has been held not to be a valid means of inquiry into the treatment the [fugitive] is

anticipated to receive in the requesting state.”) (internal quotations and citation omitted).

                                                    9
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 10 of 21



        Pursuant to the rule of non-inquiry, “courts refrain from investigating the fairness of a

requesting nation’s justice system, and from inquiring into the procedures or treatment which await a

surrendered fugitive in the requesting country.” Kin-Hong, 110 F.3d at 110 (internal quotations and

citation omitted). “The rule of non-inquiry, like extradition procedures generally, is shaped by

concerns about institutional competence and by notions of separation of powers.” Id. “It is not that

questions about what awaits the relator in the requesting country are irrelevant to extradition; it is that

there is another branch of government, which has both final say and greater discretion in these

proceedings, to whom these questions are more properly addressed.” Id. at 111.

        The origins of the rule of non-inquiry date back well over a century. See, e.g., Neely v. Henkel,

180 U.S. 109, 122-23 (1901). In Neely, the Supreme Court held that habeas corpus was not available

to defeat the extradition of an American citizen to Cuba despite the petitioner’s claim that Cuba’s laws

violated the U.S. Constitution. Id. The fact that the petitioner would be subjected to “such modes of

trial and to such punishment as the laws of [Cuba] may prescribe for its own people” was not a claim

for which “discharge on habeas corpus” could issue. Id. at 123, 125.

        Neely has stood the test of time and was reaffirmed by the Court in Munaf, 553 U.S. at 695-

703. There, the habeas petitioners contended that a federal court should enjoin their transfer to Iraqi

authorities to face trial in Iraqi courts “because their transfer to Iraqi custody is likely to result in

torture.” Munaf, 553 U.S. at 700. Relying on principles announced in extradition cases, the Court held

that “[s]uch allegations are of course a matter of serious concern, but in the present context that

concern is to be addressed by the political branches, not the Judiciary.” Id.




                                                    10
            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 11 of 21



             2. The CAT did not create a right to judicial review of torture claims in the
                extradition context, as confirmed by the FARR and REAL ID Acts.

         Against the historical backdrop in which the rule of non-inquiry has been consistently and

repeatedly applied in extradition cases, the United States undertook international legal obligations

under the Convention Against Torture (the “CAT”).9 The CAT did not alter the longstanding rule

of non-inquiry. The CAT is not self-executing, and Congress has twice made clear that federal courts

may not review CAT claims other than in the immigration context.

              a. The CAT is not self-executing, and two congressional enactments make clear that a
                  court may not review CAT claims in the extradition context.

         The CAT was adopted by the United Nations General Assembly in 1984. Article 3 of the

CAT provides, in relevant part, that no state party shall “extradite a person to another State where

there are substantial grounds for believing that he would be in danger of being subjected to torture.”10

That article directs the “competent authorities” responsible for evaluating torture claims to “take

into account all relevant considerations including, where applicable, the existence in the State

concerned of a consistent pattern of gross, flagrant or mass violations of human rights.” CAT, Art.

3.

         The Senate gave its advice and consent to the CAT subject to the declaration that “Articles 1

through 16 of the Convention are not self-executing.” 136 Cong. Rec. 36,198. Thus, “[t]he reference

in Article 3 to ‘competent authorities’ appropriately refers in the United States to the competent

administrative authorities who make the determination whether to extradite, expel, or return. . . .




9 See Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, adopted Dec. 10,
1984, S. Treaty Doc. No. 20, 100th Cong., 2d Sess. (1988), 1465 U.N.T.S. 85.
10 In providing its advice and consent, the Senate stated its understanding that this provision means “if it is more likely

than not that he would be tortured.” 136 Cong. Rec. 36,198 (Oct. 27, 1990).


                                                            11
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 12 of 21



Because the Convention is not self-executing, the determinations of these authorities will not be

subject to judicial review in domestic courts.” S. Exec. Rep. No. 101-30, at 17-18 (1990).

        Congress implemented Article 3 of the CAT by enacting Section 2242 of the FARR Act.

Section 2242(a) states that it is the “policy of the United States not to expel, extradite, or otherwise

effect the involuntary return of any person to a country in which there are substantial grounds for

believing the person would be in danger of being subjected to torture, regardless of whether the person

is physically present in the United States.”

        Critically, Section 2242(d) of the FARR Act clarifies that the statute does not confer courts

with jurisdiction to review claims under the CAT outside the context of a final order of removal

entered in an immigration case. It states:

        Notwithstanding any other provision of law, and except as provided in the regulations
        described in subsection (b), . . . . nothing in this section shall be construed as providing any court
        jurisdiction to consider or review claims raised under the [CAT] or this section, or any other
        determination made with respect to the application of the policy set forth in subsection
        (a), except as part of the review of a final order of removal pursuant to section 242 of the
        Immigration and Nationality Act (8 U.S.C. 1252).

FARR Act § 2242(d), 112 Stat. 2681-822 (8 U.S.C. § 1231 note) (emphasis added).

        Congress again addressed judicial review of claims under the CAT when it enacted 8 U.S.C.

§ 1252(a)(4) as part of the REAL ID Act of 2005. That provision states:

        Notwithstanding any other provision of law (statutory or nonstatutory), including
        section 2241 of Title 28 or any other habeas corpus provision, and sections 1361 and
        1651 of such title, a petition for review filed with an appropriate court of appeals in
        accordance with this section shall be the sole and exclusive means for judicial review of any
        cause or claim under the United Nations Convention Against Torture and Other
        Forms of Cruel, Inhuman, or Degrading Treatment or Punishment, except as provided
        in subsection (e).

8 U.S.C. § 1252(a)(4) (emphasis added).




                                                         12
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 13 of 21



        The CAT is therefore not self-executing, the FARR Act does not create jurisdiction for judicial

review of claims under the CAT except in certain immigration proceedings, and the REAL ID Act

makes doubly clear that specified immigration proceedings “shall be the sole and exclusive means for

judicial review of any cause or claim under the [CAT].” See FARR Act § 2242(d); 8 U.S.C. § 1252(a)(4).

Thus, the CAT did nothing to alter the historical rule of non-inquiry; if anything, its implementing

legislation cemented the fact that federal courts may not consider extradition CAT claims.

        b. The case law uniformly supports the conclusion that courts may not consider CAT
           claims in the extradition context.

        Consistent with the rule of non-inquiry and these congressional enactments, the case law

amply supports the conclusion that courts may not consider CAT claims in the extradition context.

For example, in Mironescu v. Costner, the petitioner asserted a CAT claim in an effort to bar his

extradition to Romania. 480 F.3d 664, 674 (4th Cir. 2007). But the Fourth Circuit held that Section

2242(d) of the FARR Act “plainly conveys that although courts may consider or review CAT or FARR

Act claims as part of their review of a final removal order, they are otherwise precluded from

considering or reviewing such claims.” Id.; see also id. at 677 (“Thus, in light of the absence of any

other plausible reading, we interpret § 2242(d) as depriving the district court of jurisdiction to consider

Mironescu’s claims.”).

        The D.C. Circuit reached the same conclusion in Omar v. McHugh, holding that “[b]y its terms,

the FARR Act provides a right to judicial review of conditions in the receiving country only in the

immigration context, for aliens seeking review of a final order of removal.” 646 F.3d 13, 17 (D.C. Cir.

2011). The D.C. Circuit also noted that “[t]he REAL ID Act states that only immigration transferees

have a right to judicial review of conditions in the receiving country, during a court’s review of a final

order of removal.” Id. at 18 (emphasis added).


                                                    13
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 14 of 21



        The Ninth Circuit’s decision in Trinidad y Garcia v. Thomas, 683 F.3d 952, 957 (9th Cir. 2012)

(en banc) (per curiam), represents the outermost bounds to which a circuit court has ever exercised

jurisdiction in the extradition habeas context to address a fugitive’s CAT claim. There, the Ninth

Circuit held that the State Department may be required to confirm that it has complied with its

regulations implementing the FARR Act; namely, that the Secretary considered the fugitive’s torture

claims and did not find it “more likely than not” that the fugitive would face torture upon surrender

to the requesting country. See id. (internal quotations omitted). The Trinidad court made clear that if

the State Department provides such confirmation, “the court’s inquiry shall have reached its end.” Id.

That is because the “doctrine of separation of powers and the rule of non-inquiry block any inquiry

into the substance of the Secretary’s declaration.” Id.

        Here, the October 28, 2020, letter from the State Department’s Assistant Legal Adviser for

Law Enforcement and Intelligence to the Taylors’ counsel confirms that “the decision to surrender

the Taylors to Japan complies with applicable international obligations as well as domestic statutes

and regulations.” See Ex. 4. Accordingly, the Taylors have received all the process that would be

due even under the circuit rule most favorable to them.

        c. The Administrative Procedures Act does not create a backdoor channel to judicial
           review of humanitarian claims.

        Contrary to the Taylors’ claim (Pet. ¶11), a district court “lacks the authority to review [a

fugitive’s humanitarian claim] under the APA.” Mironescu, 480 F.3d at 677 n.15. Indeed, the Taylors’

claim that the Secretary’s surrender decision should be broadly reviewed is foreclosed under Section

701(a)(2), which excepts “agency action [that] is committed to agency discretion by law.” 5 U.S.C.

§ 701(a)(2). Here, 18 U.S.C. § 3186 provides the Secretary with discretion to either grant or deny an

extradition request after the fugitive has been certified as extraditable. See 18 U.S.C. § 3186 (“The


                                                  14
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 15 of 21



Secretary of State may order the person committed under section [ ] 3184 . . . to be delivered to any

authorized agent of such foreign government, to be tried for the offense of which charged.”)

(emphasis added). First Circuit case law reinforces the discretionary nature of the Secretary’s

extradition decision. See, e.g., Kin-Hong, 110 F.3d at 109 (following certification it is “within the

Secretary of State’s sole discretion to determine whether or not the relator should actually be extradited”)

(emphasis added).

        Specifically with respect to the FARR Act, Section 2242(b) directs the “heads of the

appropriate agencies” to prescribe regulations implementing Article 3 of the CAT. The Secretary of

State has promulgated regulations providing that, when appropriate, “the Department considers the

question of whether a person facing extradition from the U.S. ‘is more likely than not’ to be tortured

in the State requesting extradition.” 22 C.F.R. § 95.2(b); see also 22 C.F.R. § 95.1(b) (defining torture).

However, the regulations expressly state that the Secretary’s surrender decisions are “matters of

executive discretion not subject to judicial review.” 22 C.F.R. § 95.4. The regulations also make clear

that the provisions in the FARR Act providing for judicial review in the context of immigration

removal proceedings are “not applicable to extradition proceedings.” Id.

        The APA’s plain language and the interpreting caselaw support the text of the regulations,

which make clear that the Secretary’s surrender decision is not subject to judicial review. Section

701(a)(1) provides that APA review of an agency decision is not available if “statutes preclude judicial

review.” 5 U.S.C. § 701(a)(1). Here, there are two statutes—the FARR Act and the REAL ID Act—

which both preclude judicial review. See Mironescu, 480 F.3d at 676 (Section 2242(d) of the FARR Act

“plainly demonstrates Congress’ intent to preclude consideration of CAT and FARR Act claims on

habeas review of an extradition challenge”) (emphasis added); Omar, 646 F.3d at 18 (“The REAL ID



                                                    15
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 16 of 21



Act states that only immigration transferees have a right to judicial review of conditions in the receiving

country, during a court’s review of a final order of removal.”) (emphasis added).

        Moreover, Section 702 of the APA, entitled “Right of review,” states in relevant part that

“[n]othing herein . . . affects other limitations on judicial review or the power or duty of the court to

dismiss any action or deny relief on any other appropriate legal or equitable ground . . . .” 5 U.S.C.

§ 702. “These ‘limitations on judicial review’ would include both the FARR Act and REAL ID Act’s

statutory limitation on judicial review, as well as the traditional restraint in the rule of non-inquiry.”

Juarez-Saldana v. United States, 700 F. Supp. 2d 953, 961 (W.D. Tenn. 2010) (citing Cornejo-Barreto v.

Siefert, 379 F.3d 1075, 1087 (9th Cir. 2004)).

        The caselaw is uniformly in accord. The Fourth Circuit in Mironescu explicitly held that “[t]he

district court lacks the authority to review [petitioner’s] claims under the APA.” 480 F.3d at 677 n.15.

Other courts have reached the same conclusion. See, e.g., Juarez-Saldana, 700 F. Supp. 2d at 961 (“Since

this Court has found that the FARR Act expressly prohibits judicial review of extradition decisions

based on CAT claims, the APA cannot provide an alternative basis to circumvent this restriction.”);

Pena v. Daniels, No. 1:13-cv-708, 2015 WL 13730935, at *2 (E.D. Tex. Dec. 11, 2015) (finding

petitioner’s claim that he is entitled to judicial review of the Secretary’s extradition decision under the

APA “is without merit”).

        The Taylors cite Cornejo-Barreto v. Seifert, 218 F.3d 1004, 1011 (9th Cir. 2000) (Cornejo-Barreto I)

to support their claim that the APA confers jurisdiction on this Court to review the Secretary’s

extradition decision. But the Taylors omit the fact that in Trinidad, the Ninth Circuit, sitting en banc,

expressly overruled Cornejo-Barreto I. See Trinidad, 683 F.3d at 957. Specifically, in Trinidad, the Ninth

Circuit held that “[t]he doctrine of separation of powers and the rule of non-inquiry block any inquiry

into the substance of the Secretary’s declaration,” and “[t]o the extent that we have previously implied

                                                    16
            Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 17 of 21



greater judicial review of the substance of the Secretary’s extradition decision other than compliance

with her obligations under domestic law, e.g., Cornejo–Barreto v. Seifert, 218 F.3d 1004, 1012 (9th Cir.

2000), we overrule that precedent.” Id. (emphasis added). Moreover, no other circuits have endorsed the

review the Taylors seek. See Pena, 2015 WL 13730935, at *2 (“Petitioner has cited no other case, and

the undersigned’s independent review has not discovered any other case, outside of cases within the

jurisdiction of the Ninth Circuit which were decided before the decision in Cornejo-Barreto was

overruled, where the ‘arbitrary and capricious’ standard of the APA has been used to review a

Secretary’s decision to extradite.”).11

         At bottom, the CAT did not displace the rule of non-inquiry and render humanitarian

arguments against extradition reviewable in the federal courts. To the contrary, the laws and

regulations implementing the CAT unambiguously preclude judicial review of CAT claims in the

extradition context.

       3. The Taylors’ other bases for judicial review of their humanitarian claims are
          meritless.

         The Taylors claim (Pet. ¶23) they are entitled to review of their claims under the International

Covenant on Civil and Political Rights (“ICCPR”). However, it is well settled that the ICCPR does

not provide any enforceable right in extradition proceedings because the ICCPR “was ratified ‘on the

express understanding that it was not self-executing and so did not itself create obligations enforceable

in the federal courts.’” Serra v. Lappin, 600 F.3d 1191, 1197 (9th Cir. 2010); see also, e.g., In re Cheung,

968 F. Supp. 791, 803, n. 17 (D. Conn. 1997) (rejecting ICCPR claim in extradition context); In re



11Given the fact that the Taylors have no claim under the APA, their demand for the State Department’s “administrative
record” is meritless. Indeed, the Taylors have cited no precedent, and the government is aware of none, requiring the
production of internal deliberative information. Notably, complying with such a records demand could interfere with
sensitive foreign policy matters. See, e.g., Kin-Hong, 110 F.3d at 109 (recognizing that extraditions implicate “foreign policy
considerations”).

                                                             17
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 18 of 21



Camelo-Grillo, 2017 WL 2945715, at *8 (C.D. Cal. July 10, 2017) (same). The Taylors also claim (Pet.

¶23) that extradition should be denied because Japan’s procedures could violate “fundamental notions

of due process.” However, as discussed above, the Supreme Court has recognized that “[w]hen an

American citizen commits a crime in a foreign country, he cannot complain if required to submit to

such modes of trial and to such punishment as the laws of that country may prescribe for its own

people.” Neely, 180 U.S. at 123.

      B. The Taylors’ remaining claims are meritless, untimely, and have previously
         been considered and rejected by this Court.

        In Counts II-V of the Petition, the Taylors rehash arguments that were previously considered

and rejected by Magistrate Judge Cabell and this Court. The Taylors’ attempt to relitigate the same

arguments that this Court rejected in a prior habeas petition is an abuse of the writ. See, e.g., Roundtree

v. Krueger, 910 F.3d 312, 314 (7th Cir. 2018) (referring to “[a]n attempt to relitigate a theory, in the

absence of an intervening change of law” as “a paradigm abuse of the writ”). Regardless, the Taylors

have offered no new evidence to support these claims, and they should fare even less well at this stage

now that they are subject to the even more exacting standard of habeas review.

        At the core of Counts II-IV is the claim that the government did not show “that the Taylors

violated Article 103 of the Japanese Penal Code, or that Japan has charged the Taylors under Article

103.” See Pet. ¶¶29, 38, 44. The only relevant question on extradition habeas review is whether “any

evidence” supports Magistrate Judge Cabell’s probable-cause finding, see Fernandez, 268 U.S. at 312,

and the record is replete with such evidence. Among other things, the government introduced images

from video surveillance cameras, meeting records, travel records, witness statements, and other

evidence demonstrating how the Taylors were instrumental in enabling Ghosn’s escape from Japan

while he was on bond. See generally Ex. 5 at 1-7. Further, the government supported the fact that these


                                                    18
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 19 of 21



acts constituted a violation under Article 103, as a matter of Japanese law, by introducing the original

and renewed Japanese arrest warrants, declarations from two different Japanese officials, who in turn

cited to Japanese caselaw, and even a Japanese treatise first submitted by the Taylors. See generally EX

DE 52 (Government’s Reply Memorandum in Support of Extradition). This far surpasses the “any

evidence” standard. See Fernandez, 268 U.S. at 312.

        Moreover, in denying the Taylors’ first habeas petition, this Court previously found that they

had “not shown a high likelihood of success in their argument [that] Article 103 does not prohibit

interfering with the Japanese criminal justice system by harboring Ghosn and enabling Ghosn to elude

discovery by law enforcement and escape judgment from a Japanese court.” Habeas Op. at 13.

Similarly, after reviewing the evidence and the applicable case law, the Court rejected the Taylors’

claim that they were entitled to habeas relief based on their arguments regarding Japanese charging

practices. See id. at 21 (“Petitioners assert that they are being improperly held because Japan has,

allegedly, ‘not charged the Taylors under [Article 103], or with any crime at all,’ and has not sent

charging documents to the United States to support their extradition request . . . evidence from the

Japanese government shows otherwise.”); see also id. (“[S]aliently, the Treaty does not require the

submission of charging documents with the formal extradition request.”) (citing In re Assarsson, 635

F.2d 1237, 1241 (7th Cir. 1980)).

        Count 5 of the Taylors’ Petition is a reprise of their claim that Respondents “acted with

deliberate indifference to [their] serious medical needs” (Pet. ¶52) by not releasing them during the

global pandemic. This too has been previously rejected by the Court. See Habeas Op. at 22. As the

Court noted, “the government has provided evidence that the Department of Corrections has taken

seriously the risk posed by COVID-19 at Norfolk and have implemented a set of procedures designed

to protect prisoners from the spread of the disease.” Id.

                                                  19
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 20 of 21



      C. The equities weigh against a stay.

        The Taylors’ failure to show that they are likely to prevail on the merits of their Petition is

fatal to their stay motion because “[a] stay is not a matter of right, even if irreparable injury might

otherwise result.” Nken, 556 U.S. at 433 (citation omitted). It is true that if a stay is denied, the

Taylors will be extradited and their Petition would be mooted. But the weakness of their claims

means that they will not suffer irreparable injury if a stay is denied as further judicial review “could

only delay but not prevent extradition.” Jimenez v. U.S. Dist. Court for S. Dist. of Fla., 84 S. Ct. 14, 19

(1963) (Goldberg, J., in chambers). Consistent with the foregoing, the Supreme Court, circuit courts,

and myriad other courts routinely deny stays of extradition notwithstanding claims of irreparable

injury. See, e.g., Froude v. Milusnic, No. 17A774 (Jan. 23, 2018) (Kennedy, J.); Morales v. Elks, No.

17A445 (Nov. 15, 2017) (Roberts, C.J.); Ye Gon v. Dyer, 137 S. Ct. 347 (2016); Gutierrez v. United States,

136 S. Ct. 998 (2016); Assarsson v. United States, 457 U.S. 1127 (1982); Moshir v. Salina, No. 17-3736

(2d Cir. 2018); Artukovic v. Rison, 784 F.2d 1354, 1356-57 (9th Cir. 1986).

        Moreover, a stay is not in the public interest. The Supreme Court has stated that “[t]he

surrender of a fugitive, duly charged in the country from which he has fled with a nonpolitical offense

and one generally recognized as criminal at the place of asylum, involves no impairment of any

legitimate public or private interest.” Factor v. Laubenheimer, 290 U.S. 276, 293-94 (1933). Rather,

“the public interest will be served by the United States complying with a valid extradition application”

because “[s]uch proper compliance promotes relations between the two countries, and enhances

efforts to establish an international rule of law and order.” Artukovic, 784 F.2d at 1356.

        Here, the United States has a strong interest in having extradition requests submitted by

Japan (and other treaty partners) resolved promptly, both to comply with its treaty obligations

and to further its reciprocal interest in having other nations cooperate swiftly with its own extradition

                                                    20
          Case 4:20-cv-11272-IT Document 50 Filed 10/30/20 Page 21 of 21



requests and other law enforcement objectives. “At some point all litigation must end” and there is

“no compelling reason for further delaying this one.” Jimenez, 84 S. Ct. at 19.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny the Taylors’ petition and emergency stay

motion.


Date: October 30, 2020
                                               Respectfully submitted,


                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/ Stephen W. Hassink
                                               Stephen W. Hassink
                                               Assistant United States Attorney

                                               /s/ Philip A. Mirrer-Singer
                                               Philip A. Mirrer-Singer
                                               Trial Attorney


                                  CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on October 30, 2020,
I served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                               /s/ Stephen W. Hassink
                                                               Stephen W. Hassink
                                                               Assistant U.S. Attorney




                                                  21
